     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 1 of 11



 1    WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                              No. CR-18-02220-TUC-RM (EJM)
10                 Plaintiff,                               ORDER
11   v.
12   Robert J. Moss, et al.,
13                 Defendants.
14
15          Pending before the Court are Defendants Jeffrey McHatton and Robert Sproat’s
16    Motions to Sever (Docs. 152, 154), Defendant Robert Moss’s Motion to Preclude

17    Statements   (Doc.       193),   Magistrate   Judge    Eric   J.   Markovich’s   Report   and
18    Recommendations (“R&Rs”) recommending that this Court deny the Motions to Sever

19    and partially deny the Motion to Preclude (Docs. 205, 218), and Defendant McHatton’s

20    Motion in Limine (Doc. 212).1 For the following reasons, the Court will partially adopt
21    and partially reject the R&Rs, and take the Motions under advisement pending the filing
22    of a supplemental notice from the Government.

23    I.    Background

24          Defendants are charged by superseding indictment with ten counts of securities

25    fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff and 17 C.F.R. § 240.10b-5. (Doc. 60 at

26    19-20.) Defendants Moss and McHatton are also charged with six counts of wire fraud in
27    violation of 18 U.S.C. § 1343. (Id. at 20-24.) The charges arise from an alleged
28    1
       Also pending is the Government’s Motion for Reconsideration (Doc. 221), which will
      be resolved separately.
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 2 of 11



 1    fraudulent investment scheme involving an entity named the Fortitude Foundation
 2    (“TFF”) and various business ventures. (Id. at 1-19.)
 3           Defendants McHatton and Sproat filed Motions to Sever (Docs. 152, 154), and the
 4    Government responded in opposition (Doc. 159).          Defendant McHatton argues that
 5    severance of his trial is required under Bruton v United States, 39 U.S. 123 (1968) and its
 6    progeny, because his rights under the Sixth Amendment’s Confrontation Clause would be
 7    violated by introduction at a joint trial of incriminating testimony provided by Moss in a
 8    prior Arizona Corporation Commission (“ACC”) administrative action. (Doc. 152 at 11-
 9    17.) McHatton further argues that severance is warranted due to a disparity of evidence.
10    (Id. at 18-21.) Defendant Sproat argues that severance is warranted (1) under Bruton due
11    to incriminating statements made by McHatton and Moss during FBI interviews, (2) due
12    to a disparity of evidence, and (3) due to antagonistic defenses. (Doc. 154 at 2-9.)
13           In response, the Government argues that the public interest favors a joint trial and
14    that a proper limiting instruction will be sufficient to cure any alleged prejudice based on
15    the spillover effect of evidence admitted against co-defendants. (Doc. 159 at 3-6.) The
16    Government urges the Court to reject Sproat’s antagonistic-defense argument because
17    “merely deflecting blame to other co-defendants is insufficient to justify severance.” (Id.
18    at 7-8.) Finally, the Government argues that Bruton does not require severance because
19    any facially incriminating statements can be redacted to avoid references to co-
20    defendants. (Id. at 8-10.)
21           To assist in the resolution of the Motions to Sever, Judge Markovich ordered the
22    Government to identify any statements made by a co-defendant that the Government will
23    seek to introduce in a joint trial, along with the Government’s proposed redactions to
24    those statements. (Doc. 166.) The Government filed a Supplemental Notice identifying
25    testimony provided by Moss and McHatton at the previous ACC hearing, deposition
26    testimony provided by Moss prior to the ACC hearing, and statements made by
27    McHatton and Moss to FBI agents, along with proposed redactions. (Doc. 169; see also
28    Doc. 169-1 to 169-3.)


                                                 -2-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 3 of 11



 1          Defendants McHatton, Sproat, and Moss all objected to the Government’s
 2    Supplemental Notice. (Docs. 182, 188, 193.) McHatton argues in his objection that
 3    Moss’s statements during the ACC investigation and trial directly and powerfully
 4    implicate him, even with the Government’s proposed redactions. (Doc. 182.) Sproat
 5    similarly argues that, even with the Government’s proposed redactions, a jury “will have
 6    no doubt” that Moss and McHatton’s statements refer to Sproat. (Doc. 188.) Moss also
 7    argues that unredacted portions of the statements at issue facially and powerfully
 8    incriminate him, and in his objection—later re-filed, at Magistrate Judge Markovich’s
 9    direction, as a Motion to Preclude—he requests preclusion or further redaction of
10    McHatton’s FBI interview.      (Docs. 187, 193; see also Doc. 192.) In response to
11    Defendants’ objections, the Government argues that neither severance nor preclusion is
12    an appropriate remedy for alleviating Bruton concerns, that empaneling a dual jury is the
13    best procedure for alleviating the Bruton issues raised by McHatton, that redaction would
14    also alleviate any Bruton concerns, and that the statements objected to by Defendants are
15    not the type of powerfully incriminating statements that implicate Bruton. (Doc. 189.)
16          Magistrate Judge Markovich issued two R&Rs recommending denial of McHatton
17    and Sproat’s Motions to Sever (Doc. 205), and partial denial of Moss’s Motion to
18    Preclude (Doc. 218). McHatton, Sproat, and the Government filed Objections to the
19    R&R on the Motions to Sever. (Docs. 213, 215, 216.) McHatton also filed a Motion in
20    Limine seeking to preclude admission of Moss’s ACC deposition and hearing testimony.
21    (Doc. 212.)
22    II.   Legal Standard
23          A district judge “may accept, reject, or modify, in whole or in part, the findings or
24    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The district
25    judge must “make a de novo determination of those portions” of the magistrate judge’s
26    “report or specified proposed findings or recommendations to which objection is made.”
27    Id.; see also Fed. R. Crim. P. 59(b)(3) (“The district judge must consider de novo any
28    objection to the magistrate judge’s recommendation”). Failure to object to the findings


                                                -3-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 4 of 11



 1    and recommendations of the magistrate judge “waives a party’s right to review.” Fed. R.
 2    Crim. P. 59(b)(2).
 3    III.   Motions to Sever
 4           “There is a preference in the federal system for joint trials of defendants who are
 5    indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993). Joint trials
 6    promote “efficiency” and “fairness” and “generally serve the interests of justice by
 7    avoiding inconsistent verdicts and enabling a more accurate assessment of relative
 8    culpability.” Richardson v. Marsh, 481 U.S. 200, 210 (1987). Nevertheless, the Court
 9    may sever co-defendants’ trials if it appears that a joint trial would “prejudice a defendant
10    or the government.” Fed. R. Crim. P. 14(a). Severance may be appropriate “[w]hen
11    many defendants are tried together in a complex case and they have markedly different
12    degrees of culpability,” when co-defendants have “[m]utually antagonistic defenses,” or
13    when “evidence that the jury should not consider against a defendant . . . is admitted
14    against a codefendant.” Zafiro, 506 U.S. at 538-39. But “defendants are not entitled to
15    severance merely because they may have a better chance of acquittal in separate trials.”
16    Id. at 540. Severance should be granted “only if there is a serious risk that a joint trial
17    would compromise a specific trial right of one of the defendants, or prevent the jury from
18    making a reliable judgment about guilt or innocence.” Id. at 539.
19           A.     Antagonistic Defenses
20           The R&R on the Motions to Sever finds that severance is not warranted based on
21    antagonistic defenses because “the proffered defenses are not so irreconcilable that the
22    acceptance of one defendant’s defense necessarily precludes the acquittal of another
23    defendant.” (Doc. 205 at 16-17.) Defendant Sproat objects, arguing that severance is
24    warranted based on antagonistic defenses because the jury would be likely to find his co-
25    defendants guilty if it finds him not guilty. (Doc. 215 at 4.) Even accepting as true
26    Sproat’s position that he and his co-defendants will likely attempt to exculpate
27    themselves by inculpating one another, the Court agrees with the R&R that severance
28    based on antagonistic defenses is not warranted. “Antagonism between defenses or the


                                                  -4-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 5 of 11



 1    desire of one defendant to exculpate himself by inculpating a codefendant . . . is
 2    insufficient to require severance.” United States v. Throckmorton, 87 F.3d 1069, 1072
 3    (9th Cir. 1996). “To be entitled to severance on the basis of mutually antagonistic
 4    defenses, a defendant must show that the core of the codefendant’s defense is so
 5    irreconcilable with the core of his own defense that the acceptance of the codefendant’s
 6    theory by the jury precludes acquittal of the defendant.” Id. Defendants have not made
 7    such a showing here. The Court will adopt the portion of the R&R recommending
 8    denying severance based on antagonistic defenses.
 9           B.     Disparity in Evidence
10           The R&R on the Motions to Sever also finds that severance is not warranted based
11    on an alleged disparity of evidence. (Doc. 205 at 17-19.) Sproat objects, arguing that the
12    jury cannot be expected to compartmentalize the evidence against each defendant in this
13    case. (Doc. 215 at 3-4.) Although the complexity of this case and the magnitude of the
14    evidence that may be presented at trial could potentially make compartmentalization of
15    the evidence against each Defendant challenging, Defendants have not shown that the
16    jury will likely be incapable of the task. See United States v. Ramirez, 710 F.2d 535, 547
17    (9th Cir. 1983).     Furthermore, Defendants have not demonstrated that a limiting
18    instruction would be insufficient to ameliorate any prejudice based on spillover evidence.
19    See United States v. Nelson, 137 F.3d 1094, 1108 (9th Cir. 1998). Accordingly, the Court
20    does not find that severance is warranted solely based on a disparity of evidence or the
21    spillover effect of evidence.
22           C.     Bruton Concerns
23           Finally, the R&R on the Motions to Sever and the R&R on Moss’s Motion to
24    Preclude conclude that severance is not required under Bruton because the Government
25    can introduce redacted versions of the proposed co-defendant statements at a joint trial
26    without violating the Confrontation Clause. (Doc. 205 at 19-21, 46-49; Doc. 218.) In the
27    R&Rs, Magistrate Judge Markovich reviews the redactions proposed by the Government,
28    finding some appropriate and some unnecessary; he also proposes certain additional


                                                -5-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 6 of 11



 1    redactions and rejects Defendants’ challenges to other portions of the extrajudicial
 2    statements. (Doc. 205 at 21-49; Doc. 218 at 2-4.) Magistrate Judge Markovich expresses
 3    no opinion on whether dual juries should be empaneled to address Bruton concerns,
 4    leaving that issue for the district court to resolve. (Doc. 205 at 15 n.7.)
 5           Defendants Sproat and McHatton, as well as the Government, object to the R&R’s
 6    Bruton analysis. (Docs. 213, 215, 216.) Sproat and McHatton argue that the redactions
 7    proposed by the Government and Magistrate Judge Markovich are insufficient to address
 8    Bruton concerns. (Docs. 213, 215.) Sproat notes that McHatton and Moss blamed him at
 9    length throughout their extrajudicial statements and prior testimony; he also specifically
10    challenges statements claiming that he was an officer, trustee, or director of TFF and that
11    he signed one of the allegedly fraudulent investment notes. (Doc. 215 at 2-3.) McHatton
12    argues that “the repeated references” in Moss’s ACC testimony to TFF, “combined with
13    the liberal use of [the] first[-]person plural pronoun ‘we’ . . . compels an inference” of
14    McHatton’s guilt that “would not be lost on any jury.” (Doc. 213 at 3.) Sproat argues
15    that severance is the only way to alleviate Bruton concerns (Doc. 215), and McHatton
16    argues that severance or the empaneling of dual juries is required (Doc. 213).
17           The Government argues that empaneling dual juries—one for McHatton and one
18    for Sproat and Moss—would alleviate the need for many of the redactions recommended
19    by Magistrate Judge Markovich and would allow the Government to present a complete
20    account of McHatton’s role in Defendants’ alleged fraud scheme. (Doc. 216 at 3-6.) In
21    addition to objecting to the R&R’s failure to rule on the dual-jury issue, the Government
22    argues that certain redactions recommended by Magistrate Judge Markovich are
23    unnecessary under Bruton and its progeny, whether or not dual juries are empaneled. (Id.
24    at 4-5.) Finally, the Government asks the Court to accept Magistrate Judge Markovich’s
25    recommendations that certain redactions proposed by the Government are unnecessary.
26    (Id. at 6-8.)
27           Under the Sixth Amendment’s Confrontation Clause, a criminal defendant has the
28    right “to be confronted with the witnesses against him.” U.S. Const. Amend. VI. The


                                                   -6-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 7 of 11



 1    admission of testimonial statements of non-testifying witnesses—including statements
 2    from prior testimony at a preliminary hearing or a former trial, as well as statements from
 3    police interrogations—violates the Confrontation Clause unless the witness is unavailable
 4    and the defendant had a prior opportunity to cross-examine the witness. Crawford v.
 5    United States, 541 U.S. 36, 59, 68 (2004). In a joint trial, the Confrontation Clause
 6    forbids the admission of a non-testifying co-defendant’s out-of-court statements
 7    incriminating the defendant, even if the jury is instructed to consider the statements only
 8    as to the co-defendant. See generally Bruton v. United States, 391 U.S. 123 (1968). The
 9    prosecution may use such statements without violating the Confrontation Clause only if
10    the co-defendants’ trials are severed, separate juries are used, or the statements are
11    properly redacted. Gray v. Maryland, 523 U.S. 185, 192 (1998); Richardson, 481 U.S. at
12    211.
13           When a co-defendant’s statement has been redacted “to eliminate not only the
14    defendant’s name, but any reference to his or her existence” such that it is not
15    “incriminating on its face,” its admission, with a limiting instruction, does not violate the
16    Confrontation Clause, even if the statement becomes incriminating “when linked with
17    evidence introduced later at trial.” Richardson, 481 U.S. at 208, 211. In contrast, when a
18    statement that refers to and directly implicates a non-confessing defendant has been
19    redacted to replace the defendant’s name with an “obvious indication[] of alteration,” its
20    admission in a joint trial violates the Confrontation Clause. Gray, 523 U.S. at 192. In
21    both scenarios, the statement is only inferentially incriminating, but in the latter scenario
22    the inference is “more vivid” because the statement “obviously refer[s] directly to
23    someone” and the jury can “immediately” infer that it refers to the defendant. Id. at 196
24    (internal quotation deleted). A jury can be expected to obey a limiting instruction when
25    the inculpatory inference arises only in light of other trial evidence, but a jury will likely
26    be incapable of obeying such an instruction when the statement involves an immediate
27    inculpatory inference. Richardson, 481 U.S. at 208; Gray, 523 U.S. at 196.
28           The Supreme Court’s decision in Gray makes clear that “the mere removal of a


                                                  -7-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 8 of 11



 1    codefendant’s name from a statement that obviously refers to the defendant[] does not
 2    insulate the statement from Bruton scrutiny.” Mason v. Yarborough, 447 F.3d 693, 695
 3    (9th Cir. 2006) (citing Gray, 523 U.S. at 193-96); see also Lucero v. Holland, 902 F.3d
 4    979, 988 (9th Cir. 2018) (Bruton rule prohibits admission of a co-defendant’s statement
 5    “if the defendant is identifiable”). Furthermore, based on the Supreme Court’s reasoning
 6    in Gray, even if a co-defendant’s out-of-court statement does not directly name the
 7    defendant, it may nevertheless be inadmissible at a joint trial if it names corporations that
 8    the defendant controlled and thus “‘obviously refer[s]’” to the defendant. United States
 9    v. Schwartz, 541 F.3d 1331, 1351-52 (11th Cir. 2008) (alteration added) (quoting Gray,
10    523 U.S. at 196).
11           The co-defendant statements at issue here are testimonial statements implicating
12    the Confrontation Clause and Bruton. See Crawford, 541 U.S. at 59, 68 (prior testimony
13    and police interrogations are testimonial statements); see also Lucero, 902 F.3d at 988
14    (holding, in light of Crawford, that Bruton rule applies only to testimonial out-of-court
15    co-defendant statements).      The confessing Defendants’ right to remain silent would
16    render them unavailable in a joint trial, and the Government has not shown that the non-
17    confessing Defendants had a prior opportunity for cross-examination. See Crawford, 541
18    U.S. at 59. Accordingly, the Government may use the statements without violating
19    Defendants’ Confrontation Clause rights only if the statements are properly redacted,
20    Defendants’ trials are severed, or separate juries are used. In its discretion, the Court
21    declines to empanel dual juries, given the significant operational and logistical
22    challenges—and the attendant strain on court resources and staff—inherent in the use of
23    dual juries. Accordingly, severance is required unless the co-defendant statements at
24    issue can be properly redacted to eliminate Bruton concerns, or the Government elects
25    not to introduce the statements at a joint trial.
26           The R&R finds that Bruton does not require redaction of co-defendant statements
27    connecting McHatton and Sproat to each other, Moss, TFF, the investment programs, the
28    funding of those programs, or dealings with investors, because such statements are not


                                                    -8-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 9 of 11



 1    facially inculpatory but, instead, become incriminating only when linked with other trial
 2    evidence. (Doc. 205 at 19-21, 46-49.) The Court respectfully disagrees. The unredacted
 3    portions of the statements that the Government seeks to introduce provide evidence
 4    against non-confessing Defendants in support of allegations contained in the Superseding
 5    Indictment, and they connect the non-confessing Defendants to the fraudulent scheme
 6    alleged in the indictment.2     Unlike the redactions at issue in Richardson, here the
 7    proposed redactions do not even eliminate all references to the non-confessing
 8    Defendants’ names, much less all references to their existence. See 481 U.S. at 211.
 9    Furthermore, the unredacted portions of the statements contain pronouns—such as the
10    liberal use of the pronoun “we”—that in the context of this case give rise to an immediate
11    inference that the statements refer to the non-confessing Defendants. See Gray, 523 U.S.
12    at 196. Finally, the statements refer to actions taken by TFF—an entity that all three
13    defendants are alleged to have controlled. See Schwartz, 541 F.3d at 1351-52; see also
14    United States v. Mayfield, 189 F.3d 895, 902 (9th Cir. 1999) (holding that the
15    introduction of a co-defendant’s out-of-court confession violated the defendant’s
16    Confrontation Clause rights where “the impermissible inference” that the confession
17    named the defendant “was unavoidable, if not on its face, then certainly in the context of
18    the previously admitted evidence at trial”).
19           The Court finds that, even with the redactions proposed by the Government and
20    Magistrate Judge Markovich, introduction of the co-defendant statements in a joint trial
21    would violate the non-confessing Defendants’ Sixth Amendment right to confront the
22    witnesses against them. Severance is warranted unless the Government foregoes use of
23    the statements or is willing and able to further redact the statements to omit all references
24    2
        For example, in unredacted portions of his ACC deposition testimony, Moss stated that
      Sproat was the “visionary entrepreneur” of TFF and McHatton was a director and the
25    “administrative specialist”; that TFF paid Moss’s personal expenses; and that TFF did not
      have an office, employees, stationary, business cards, or “a lot of operational
26    infrastructure.” (Doc. 169-1 at 4-5.) These allegations give rise to the immediate
      inference that TFF was not a legitimate entity and that Sproat and McHatton were
27    intimately involved in the entity’s dealings. Moss also identified McHatton’s and
      Sproat’s signatures on documents, such as promissory notes, related to the fraudulent
28    scheme alleged in the indictment. (See, e.g., id. at 14-15.) These are but a handful of the
      many problematic statements that the Government is seeking to introduce in a joint trial.

                                                     -9-
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 10 of 11



 1    to the non-confessing Defendants, to omit all references to TFF, and to change all uses of
 2    the pronoun “we” to “I.” Accordingly, the Court will take the pending Motions to Sever
 3    and Motion to Preclude under advisement pending the filing of a further supplemental
 4    notice by the Government. In the supplemental notice, the Government shall propose
 5    further redactions to the statements at issue or notify the Court that it believes the
 6    required redactions are not feasible. If the Government believes the required redactions
 7    are not feasible, the Court will order severance unless the Government states in its
 8    supplemental notice that it elects to forego introducing the co-defendant statements at a
 9    joint trial.
10    IV.     Motion in Limine
11            McHatton filed a Motion in Limine seeking to preclude Moss’s ACC deposition
12    and hearing testimony (Doc. 212), because Magistrate Judge Markovich noted in the
13    R&R on the Motions to Sever that arguments regarding the inadmissibility of Moss’s
14    ACC testimony were the proper subject of a motion in limine rather than a motion to
15    sever. (Doc. 205 at 7 n.2 and 8 n.3.) In the Motion in Limine, McHatton argues,
16    pursuant to Crawford, that Moss’s ACC deposition and trial testimony is inadmissible
17    against McHatton because it is testimonial and McHatton did not have a prior opportunity
18    for cross-examination. (Doc. 212 at 2-5.) McHatton further argues that the testimony is
19    not admissible under Federal Rule of Evidence 804(b)(1). (Id. at 3.) The Government
20    responds that redaction based on a Bruton analysis satisfies Confrontation Clause
21    concerns and meets the requirements of Crawford. (Doc. 222.)
22            In Crawford, the Supreme Court held that the Confrontation Clause is concerned
23    only with testimonial out-of-court statements; therefore, “Bruton’s rule now applies only
24    to testimonial out-of-court codefendant statements.”      Lucero, 902 F.3d at 987-88.
25    Accordingly, whether the out-of-court co-defendant statements at issue in this case are
26    testimonial is relevant to whether the statements raise Bruton concerns. Furthermore, if
27    McHatton “had a prior opportunity to cross-examine” Moss during the ACC deposition
28    and trial proceedings, then Moss’s ACC deposition and trial testimony would be


                                                - 10 -
     Case 4:18-cr-02220-RM-EJM Document 228 Filed 02/08/21 Page 11 of 11



 1    admissible against McHatton under Crawford, without the need for a Bruton analysis.
 2    See Crawford, 541 U.S. at 59. Accordingly, the Court finds that the arguments raised in
 3    McHatton’s Motion in Limine were properly raised in his Motion to Sever.
 4           As discussed above, the co-defendant statements at issue are testimonial and the
 5    Government has not shown that the non-confessing Defendants had a prior opportunity
 6    for cross-examination.     Moss’s ACC deposition and trial testimony is therefore
 7    inadmissible against McHatton unless it can be sufficiently redacted pursuant to Bruton
 8    in order to eliminate Confrontation Clause concerns. Accordingly, the Court will take
 9    McHatton’s Motion in Limine under advisement pending the filing of the supplemental
10    notice discussed above.
11           IT IS ORDERED that Magistrate Judge Eric J. Markovich’s Report and
12    Recommendations (Docs. 205, 218) are partially accepted and partially rejected, as
13    discussed above.
14           IT IS FURTHER ORDERED that Defendants McHatton and Sproat’s Motions
15    to Sever (Docs. 152, 154), Defendant Moss’s Motion to Preclude (Doc. 193), and
16    Defendant McHatton’s Motion in Limine (Doc. 212) are taken under advisement.
17           IT IS FURTHER ORDERED that, within fourteen (14) days of the date this
18    Order is filed, the Government shall file a supplemental notice proposing further
19    redactions of the co-defendant statements at issue or, if the Government believes the
20    redactions required by this Order are not feasible, notifying the Court whether it elects to
21    proceed with a joint trial and forego introducing the co-defendant statements at issue.
22           Dated this 8th day of February, 2021.
23
24
25
26
27
28


                                                 - 11 -
